Citation Nr: 0017606	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-00 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the upper back and neck.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO decision which denied service 
connection for residuals of an injury to the upper back and 
neck.  The veteran requested hearings before an RO hearing 
officer and before a member of the Board, but later withdrew 
his hearing requests.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for residuals of an 
injury to the upper back and neck.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of an injury to the upper 
back and neck.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1974 to October 1977.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in September 1974, his neck and spine 
were listed as normal.  On medical examination performed for 
separation purposes in September 1977, his neck and spine 
were listed as normal.  Service medical records are negative 
for treatment of an injury to the upper back or neck, and are 
negative for any medical problems of these areas.

By a memorandum dated in April 1987, the National Personnel 
Records Center indicated that all available service medical 
records had been forwarded to the RO.

In May 1997, the veteran submitted a claim for service 
connection for residuals of an in-service injury to the upper 
back.  He stated that such injury occurred in an automobile 
accident in September 1976, and said he had chronic neck 
stiffness and pain in the neck and upper back since such 
injury.  He also reported low back pain.  He denied post-
service treatment for residuals of an injury to the upper 
back and neck.  He said he had basically self-medicated 
himself for the condition.  He stated that he could not think 
of anyone who had knowledge of any facts regarding the 
condition.

Post-service medical records are negative for neck and back 
conditions until the late 1990s.  

By a letter dated in May 1997, a private physician, D. C. 
Waters, M.D., indicated that the veteran was treated for 
complaints of low back pain.  He noted that a magnetic 
resonance imaging (MRI) study showed disc disease of the 
cervical spine, a normal thoracic spine, and an insignificant 
small disc herniation of the lumbosacral spine.

By a letter dated in May 1997, a private chiropractor, Dr. P. 
R. Temple, indicated that he treated the veteran for injuries 
sustained in a fall in January 1996.  He noted that X-ray 
study showed mild degenerative joint disease of the cervical 
spine, and said that such was present prior to the veteran's 
fall in January 1996.  He stated that such degenerative joint 
disease was indicative of sequela from previous trauma.  He 
enclosed a copy of a January 1996 X-ray report which reflects 
degenerative joint disease and osteophytes of the cervical 
spine, fixation subluxation of the cervical spine, 
intervertebral disc thinning of the cervical spine, 
hypolordosis of the lumbosacral spine, and a suggestion of 
Schmorl's nodes in the lumbosacral spine.

By a statement dated in June 1997, the veteran related that 
he was in a motor vehicle accident in September 1976, and 
that such accident was investigated by the military police, 
who filed a report.  He said that he went to sick call the 
following day for treatment of neck and back pain, and was 
given medication for such.  He said that he had treated 
himself for the condition over the years, and that it had 
gotten worse.  By a statement dated in July 1997, the veteran 
reiterated many of his assertions, and added that the in-
service accident occurred at Fort Bragg, North Carolina.  He 
said that he recalled being treated for back and neck 
conditions during service.

By a letter dated in November 1997 to the military police 
battalion at Fort Bragg, the veteran's representative 
requested a copy of the police report relating to a motor 
vehicle accident in September 1976 involving the veteran.

By a letter dated in January 1998, Dr. Temple stated that the 
veteran had asked him to provide an opinion as to the 
etiology of the arthritic changes in his cervical spine.  Dr. 
Temple noted that a December 1994 X-ray study showed mild 
arthritic change, and opined that the etiology of such change 
was not a result of trauma just prior to that date, but may 
have preceded it by years.

In a memorandum received in January 1998, the provost marshal 
at Fort Bragg stated that all records were destroyed after 
five years, and that their computer files only dated back to 
approximately 1992.

By a statement dated in January 1998, the veteran asserted 
that during service, he incurred chronic residuals of an 
injury to the upper back and neck.  He said he did not seek 
medical treatment for the condition, but instead treated 
himself.

By a letter dated in June 1998, the veteran's former spouse 
(records show they were married from 1978 to 1985) stated 
that she had known the veteran since 1972, at which time he 
was very active.  She stated that after an accident in 1976, 
he had constant pain and his activities were limited.

By a letter dated in July 1998, the veteran's brother stated 
that the veteran was very limited physically after an 
accident during military service in 1976.

By a letter dated in July 1998, another family member said 
that the veteran injured his back in an accident in 1976, and 
asserted that the veteran had not been able to play sports 
since such accident.

By a statement dated in December 1998, the veteran asserted 
that some of his service medical records were missing.

By a letter dated in December 1998, Dr. Temple stated that 
the veteran requested a clarification of his earlier letter.  
Dr. Temple opined that the arthritic changes shown on an X-
ray study of the cervical spine in December 1994 may have 
begun as much as twenty years earlier.

By a statement dated in November 1999, the veteran's 
representative asserted that the claim was well grounded 
based on the statements by the veteran, his relatives, and 
his former spouse.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for residuals of an 
injury to the upper back and neck which he asserts were 
incurred during military service.   His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran served on active duty from October 1974 to 
October 1977.  His service medical records are negative for 
an injury or other problem with the upper back or neck.  The 
veteran now asserts he was injured in a September 1976 
vehicle accident.  There is no documentation of the accident, 
but, assuming it occurred, the service medical records 
indicate that it resulted in no chronic disability from any 
injury.  The September 1977 service separation examination 
shows a normal spine and neck.  

There is no evidence of arthritis of the spine within the 
year after service (as required for a presumption of service 
incurrence).  In fact, post-service medical records are 
negative for back and neck disabilities until the 1990s.  
There is reference to degenerative changes of the cervical 
spine being found by X-rays in 1994.  Private medical records 
dated from 1996 to 1998 reflect that the veteran currently 
has a disability of the cervical spine, and a private 
chiropractor has opined that the veteran has arthritic 
changes in the cervical spine from previous trauma and which 
may have existed for years.  There is no medical evidence of 
record which specifically links the current cervical spine 
condition or a back condition with service, including an 
alleged injury in a vehicle accident.  The recent speculative 
and equivocal statements from the chiropractor, that cervical 
spine arthritis discovered in 1994 "may" have existed for 
years or for as much as twenty years, do not constitute 
competent evidence of causality for a well-grounded claim for 
service connection.  Tirpak, supra.

The veteran, his family members, and his former spouse have 
asserted that he has back and neck disabilities from a 
service injury.  As laymen, they are not competent to render 
an opinion regarding diagnosis or etiology, and their 
statements do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran has not submitted competent medical evidence 
linking any current neck or back disabilities with service, 
and without such evidence, the claim for service connection 
is implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for residuals of an injury to the upper 
back and neck is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

